Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-16-2007

Blaylock v. Philadelphia
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2785




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Blaylock v. Philadelphia" (2007). 2007 Decisions. Paper 307.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/307


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        IN THE UNITED STATES COURT
                 OF APPEALS
            FOR THE THIRD CIRCUIT


                   NO. 06-2785


               ANDRE BLAYLOCK

                         v.

   THE CITY OF PHILADELPHIA; REYNOLDS,
       PHILADELPHIA POLICE OFFICER,
    BADGE # 4268; WALKER, PHILADELPHIA
    POLICE OFFICER, BADGE # 3730; CUJDIK,
       PHILADELPHIA POLICE OFFICER,
  BADGE # 1574; LICIARDELLO, PHILADELPHIA
        POLICE OFFICER, BADGE # 4383;
MALKOWSKI, PHILADELPHIA POLICE SERGEANT,
 BADGE # 8832; PHILADELPHIA POLICE OFFICER
    DOES 1-5; BADGE NUMBERS UNKNOWN,
  INDIVIDUALLY AND IN THEIR CAPACITY AS
               POLICE OFFICERS

    Brian Reynolds, Thomas Liciardello, Jeffrey
    Walker, Louis Cujdik and Chester Malkowski,
                    Appellants



        On Appeal From the United States
                   District Court
      For the Eastern District of Pennsylvania
       (D.C. Civil Action No. 05-cv-01649)
      District Judge: Hon. Norma L. Shapiro


               Argued June 14, 2007

       BEFORE: McKEE, STAPLETON and
           NYGAARD, Circuit Judges
              ORDER AMENDING OPINION

        IT IS ORDERED that the listing of attorneys for
appellees in the caption of this precedential opinion be amended
as follows:

Michael Pileggi (Argued)
437 Chestnut Street, Suite 905
The Lafayette Building
Philadelphia, PA 19106
 Attorney for Appellee Andre Blaylock
 and
Jane L. Istvan
City of Philadelphia Law Department
1515 Arch Street
One Parkway
Philadelphia, PA 19102
 Attorneys for Appellee City of Philadelphia


                                   By the Court


                                    /s/ Walter K. Stapleton
                                   United States Circuit Judge

DATED: October 16, 2007




                               2